In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00042-CR



           BEVERLY SUE MILLS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the County Court at Law
                Lamar County, Texas
                Trial Court No. 64120




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                               MEMORANDUM OPINION
       A jury convicted Beverly Sue Mills of theft of property valued at $100.00 or more but less

than $750.00, a Class B misdemeanor. See TEX. PENAL CODE ANN. § 31.03(e)(2)(A) (West Supp.

2016). The trial court sentenced Mills to six months’ confinement in the Lamar County Jail, but

suspended the sentence, placed Mills on community supervision for one year, and ordered her to

pay a $300.00 fine and restitution in the amount of $70.00.

       Mills’ attorney on appeal has filed a brief which states that he has reviewed the record and

has found no genuinely arguable issues that could be raised. The brief sets out the procedural

history and summarizes the evidence elicited during the course of the proceeding. Meeting the

requirements of Anders v. California, counsel has provided a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced. Anders v. California, 386 U.S.

738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008) (orig.

proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High v. State,

573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also filed a motion with

this Court seeking to withdraw as counsel in this appeal.

       On August 23, 2017, counsel mailed to Mills copies of the brief, the appellate record, and

the motion to withdraw. Mills was informed of her right to review the record and file a pro se

response. On August 23, 2017, this Court also informed Mills that her pro se response was due on

or before September 22, 2017. On September 27, 2017, we further informed Mills that the case

would be submitted, without oral argument, on October 18, 2017. Mills has not filed a pro se

response.


                                                2
         We have determined that this appeal is wholly frivolous. We have independently reviewed

the appellate record, and we agree that no arguable issue supports an appeal. See Bledsoe v. State,

178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

         We affirm the trial court’s judgment.1




                                                        Bailey C. Moseley
                                                        Justice

Date Submitted:             October 18, 2017
Date Decided:               October 19, 2017

Do Not Publish




1
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request
to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
she must either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary
review. Any petition for discretionary review (1) must be filed within thirty days from either the date of this opinion
or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP. P. 68.2, (2) must
be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and (3) should comply with
the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P. 68.4.
                                                            3